         Case 19-03671 Document 10 Filed in TXSB on 03/12/20 Page 1 of 2




                       UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

In re:

SAMMY VELA,                                         Chapter 7

      Debtor.                                       Case No.: 19-34286
___________________________/

 KAPITUS SERVICING INC, F/K/A
 COLONIAL FUNDING NETWORK, AS
 SERVICING AGENT FOR YELLOW                          Ad. Pro. No. 19-03671
 STONE CAPITAL AND TRUST CAPITAL
 FUNDING,

               Plaintiff,
         v.

 SAMMY VELA,

               Defendant.
                                        /

                                      NOTICE

       PLEASE TAKE NOTICE that, on March 4, 2020, Kapitus Servicing, Inc. filed Motion
for Default Judgment [Adv Pro. ECF 9] (the “Motion”);

         PLEASE TAKE FURTHER NOTICE that:

         THE MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU.
         IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT
         THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE
         MOVING PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND
         SEND A COPY TO THE MOVING PARTY. YOU MUST FILE AND SERVE
         YOUR RESPONSE WITHIN 21 DAYS OF THE DATE THIS WAS SERVED
         ON YOU. YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD
         NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE
         RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF
         YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN
         AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE
         PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE
         AT THE HEARING AND MAY DECIDE THE MOTION AT THE HEARING.
        Case 19-03671 Document 10 Filed in TXSB on 03/12/20 Page 2 of 2




       REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

Date: New York, New York
March 12, 2020

                                             Respectfully submitted,

                                             DIAMOND McCARTHY LLP

                                             /s/ Charles M. Rubio
                                             Charles M. Rubio
                                             crubio@diamondmccarthy.com
                                             TBA No. 24083768
                                             909 Fannin, Suite 1500
                                             Houston, Texas 77010
                                             Telephone: (713) 333-5100
                                             Facsimile: (713) 333-5195

                                             COUNSEL TO KAPITUS SERVICING, INC.

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice was served by first

class United States mail and U.S. Certified First Class Mail (return receipt requested) on March

12, 2020 to Sammy Vela as follows:

Sammy Vela
9903 Cinco Ridge Drive
Katy, Texas 77494

                                             /s/ Charles M. Rubio
                                             Charles M. Rubio




                                                2
